Citation Nr: 1103451	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to April 
1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for PTSD.  In August 2008, the 
Veteran testified before the Board at a hearing held at the RO.  
In July 2009, this matter was remanded by the Board for further 
development.

In May 1983, the Veteran claimed service connection for a left 
arm disability.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

A March 2010 VA examination report indicates that the Veteran was 
diagnosed with schizophrenia in the 1980s and awarded benefits 
from the Social Security Administration (SSA).  The SSA decision 
and the records upon which that grant of benefits was based are 
not included in the claims folder and may be relevant to the 
claim on appeal, those records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).

Next, it appears that additional records should be obtained.  A 
review of the claims file shows that the most recent VA medical 
records are dated in September 2010.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since September 2010.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the medical 
records relied upon concerning that claim.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans 





Claims for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

